 



EXHIBIT 10.3

NEXTEL COMMUNICATIONS, INC.
Nonqualified Stock Option Agreement
(Employee)

     WHEREAS, pursuant to the Nextel Communications, Inc. (the “Company”)
Amended and Restated Incentive Equity Plan, as in effect on the Date of Grant
(as defined below) (the “Plan”), the Company’s Board (as defined below) is
authorized to grant options to purchase shares of the Company’s Class A Common
Stock, par value $.001 per share (the “Common Stock”), to certain eligible
individuals;

     WHEREAS, each such grant is governed by and made subject to the terms and
conditions of the Plan, this Nonqualified Stock Option Agreement (this
“Agreement”) and one or more annexes in the form of Annex A attached hereto, as
executed from time to time to evidence the specific terms and conditions of each
such grant (“Annex A”);

     WHEREAS, the individual identified on Annex A (the “Optionee”) is an
employee of Nextel Communications, Inc. (the “Company”) or one of its
Subsidiaries on the Date of Grant;

     WHEREAS, the execution of Annex A has been authorized by the appropriate
officers of the Company on the date of grant specified on Annex A (the “Date of
Grant”), to establish and evidence the principal terms and conditions applicable
to an option grant made to Optionee in accordance with authorization of the
Board; and

     WHEREAS, the option granted to Optionee, on the terms set forth herein, is
intended to be a nonqualified stock option and shall not be treated as an
“incentive stock option” within the meaning of that term under Section 422 of
the Internal Revenue Code of 1986, as amended.

     NOW, THEREFORE, pursuant to the Plan and subject to the terms and
conditions thereof, the terms and conditions hereinafter set forth, and the
terms and conditions specified on Annex A, the Company hereby grants to the
Optionee a nonqualified stock option (the “Option”) to purchase the number of
shares of the Common Stock set forth on Annex A, at an exercise price per share
of Common Stock established by reference to the price of a share of Common
Stock, as reported by the NASDAQ — National Market on the Date of Grant (the
“Exercise Price”), which Exercise Price is set forth on Annex A.

     1. Vesting of Option. (a) Unless terminated as hereinafter provided, the
Option shall become exercisable (or “vest”) as specified on Annex A for so long
as the Optionee remains in the continuous employ of the Company or a Subsidiary
(designated as an “Approved Subsidiary” by the Board, if the Company’s direct or
indirect equity ownership in such Subsidiary is less than 50%)(the entities
described in this clause collectively, “Company Employers”). For all purposes of
this Agreement, the continuous employment and service of the Optionee with the
Company Employers shall not be deemed to have been interrupted, and the Optionee
shall not be deemed to have ceased to be an employee of the Company Employers,
by reason of either the transfer of his or her employment among any of the
Company Employers or a leave of absence approved by the Board, or by reason of
his or her termination of employment with the Company Employers if, and as long
as, he or she remains a director of the Company.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the provisions of Section 1(a) hereof, the Option shall
become immediately and fully exercisable if the Optionee (i) dies or becomes
permanently disabled while in the employ of any of the Company Employers or
(ii) retires from employment with any of the Company Employers at or after age
65 or at an earlier age with the consent of the Board.

     (c) Notwithstanding the provisions of Section 1(a), the Board, in its sole
discretion, may cause the Option to become immediately and fully exercisable
under certain circumstances it deems appropriate. In the case of any grant
subsequent to July 14, 1999, unless expressly determined in a resolution duly
adopted by the Board on the Date of Grant or such later date on which the Board
may ratify such grant, the Option shall, if the Optionee is recognized by any
Employer as a regular full time employee who is subject to U.S. income tax
withholding, immediately become fully exercisable upon the termination of the
Optionee’s employment by an Employer without Cause during the Accelerated
Vesting Period or also, in the case of an Optionee who is an Executive, upon the
termination of the Optionee’s employment for Good Reason during the Accelerated
Vesting Period; provided, however, that the second sentence of this Section 1(c)
shall be void ab initio, and shall be of no force or effect, if it should be
determined that such provision would prevent a proposed merger or other business
combination that is intended by the parties thereto to be accounted for as a
pooling of interests from being so accounted for.

     As used in this Agreement,

     “Accelerated Vesting Period” means the period beginning on the effective
date of a Change of Control and ending on the first anniversary of such
effective date.

     “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board of Directors to a committee or subcommittee thereof
pursuant to Section 16(a) of the Plan, such committee or subcommittee.

     “Cause” means (A) the conviction of a felony involving an intentional act
of fraud, embezzlement or theft in connection with one’s duties or otherwise in
the course of one’s employment with an Employer, (B) the intentional and
wrongful damaging of property, contractual interests or business relationships
of an Employer, (C) the intentional and wrongful disclosure of secret processes
or confidential information of an Employer in violation of an agreement with or
a policy of an Employer, or (D) intentional conduct contrary to an Employer’s
announced policies or practices (including those contained in the Company’s
Employee Handbook) where either:

(1) the nature and/or severity of the conduct or its consequences typically
would have resulted in immediate termination based on the Company’s established
employee termination or disciplinary practices in place on the Reference Date;
or

(2) the employee has been provided with written notice detailing the relevant
policy or practice and the nature of the objectionable conduct or other
violation, and within 20 business days of the receipt of such notice the
employee has not remedied the violation or ceased to engage in the objectionable
conduct.

2



--------------------------------------------------------------------------------



 



“Change of Control” means the occurrence of any of the following events:

(A) the Company is merged or consolidated or reorganized into or with another
company or other legal entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the
then-outstanding securities of such resulting company or entity immediately
after such transaction is held directly or indirectly in the aggregate by the
holders of voting securities of the Company immediately prior to such
transaction, including voting securities issuable upon the exercise or
conversion of options, warrants or other securities or rights;

(B) the Company sells or otherwise transfers all or substantially all of its
assets to another company or other legal entity, and as a result of such sale or
other transfer of assets, less than a majority of the combined voting power or
the then outstanding securities of such company or other entity immediately
after such sale or transfer is held directly or indirectly in the aggregate by
the holders of voting securities of the Company immediately prior to such sale
or transfer, including voting securities issuable upon exercise or conversion of
options, warrants or other securities or rights;

(C) a report is filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Securities
Exchange Act of 1934, as amended ( the “Exchange Act”), disclosing that any
“person” (as that term is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the “beneficial owner” (as that term is used in
Rule 13d-3 promulgated under the Exchange Act) of securities representing 50% or
more of the voting securities of the Company (or any successor thereto by
operation of law or by reason of the acquisition of all or substantially all of
the assets of the Company), including voting securities issuable upon the
exercise of options, warrants or other securities or rights; or

(D) the Company (or any successor thereto by operation of law or by acquisition
of all or substantially all of the assets of the Company) files a report or
proxy statement pursuant to the Exchange Act disclosing in response to Form 8-K
or Schedule 14A (or any successor schedule, form, report or item therein) that a
change in control of the Company (or such successor) has occurred;

provided, however, notwithstanding the provisions of (C) and (D) above, a
“Change of Control” shall not be deemed to have occurred solely because (1) the
Company, (2) an entity in which the Company directly or indirectly beneficially
owns 50% or more of the voting securities or (3) any Company-sponsored employee
stock ownership plan or other employee benefit plan of the Company, either files
or becomes obligated to file a report or proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or

3



--------------------------------------------------------------------------------



 



Schedule 14A (or any successor form, report, schedule or item therein) under the
Exchange Act, disclosing beneficial ownership by it of voting securities,
whether in excess of 50% or otherwise, or because the Company reports that a
change of control of the Company has or may have occurred or will or may occur
in the future by reason of such beneficial ownership.

     “Employer” means the Company or a Subsidiary (other than a
Less-Than-Eighty-Percent Subsidiary) or a successor to the Company or any such
Subsidiary by merger or otherwise upon or following a Change of Control.

     “Executive” means any individual employed by any Employer in a position
having a salary grade of EX3, EX2 or EX1 (as the Company’s salary grades are
established and in existence on July 14, 1999, and adjusting as appropriate for
any changes to the Company’s system of classifying its employees by salary
grades implemented subsequent to such date).

     “Good Reason” means that an Executive shall have made a good faith
determination that one or more of the following has occurred:

(A) any significant and adverse change in the Executive’s duties,
responsibilities and authority, as compared in each case to the corresponding
circumstances in place on the Reference Date;

(B) a relocation of the Executive’s principal work location as established on
the Reference Date to a location that is more than 30 miles away from such
location;

(C) a reduction in the Executive’s salary or bonus potential that is not in
either case agreed to by the Executive, or any other significant adverse
financial consequences associated with the Executive’s employment as compared to
the corresponding circumstances in place on the Reference Date; or

(D) a breach by any Employer of its obligations under any agreement to which the
Employer and the Executive are parties that is not cured within 20 business days
following the Employer’s receipt of a written notice from the Executive
specifying the particulars of such breach in reasonable detail.

     “Less-Than-Eighty-Percent Subsidiary” means a Subsidiary with respect to
which the Company directly or indirectly owns or controls less than 80 percent
of the total combined voting or other decision-making power.

     “Reference Date” means the day before the effective date of any Change of
Control of the Company.

     (d) To the extent that the Option shall have become exercisable in
accordance with the terms of this Section 1, it may be exercised in whole or in
part from time to time thereafter.

4



--------------------------------------------------------------------------------



 



     2. Termination of Option. Except as otherwise provided in the Plan, the
Option shall terminate automatically and without further notice on the earliest
of the following dates:

(a) thirty days after the date on which the Optionee ceases to be an employee of
any of the Company Employers for any reason other than death or permanent
disability or retirement at or after age 65 or at an earlier age with the
consent of the Board;

(b) one year after the date on which the Optionee ceases to be an employee of
any of the Company Employers by reason of death or permanent disability or
retirement at or after age 65 or at an earlier age with the consent of the
Board, or

(c) ten years after the Date of Grant;

provided, however, if the Optionee commits an act that the Board determines to
have been intentionally committed and detrimental to the interests of any of the
Company Employers, the Option shall terminate on the date of that determination
notwithstanding any of the foregoing provisions of this Section 2.

     3. Payment of Exercise Price and Tax Withholding. The Exercise Price and
any required Tax Withholding (see Section 7) shall be payable (a) in cash in the
form of currency or check or other cash equivalent acceptable to the Company,
(b) for only the Exercise Price, by actual or constructive transfer to the
Company of nonforfeitable, nonrestricted shares of Common Stock that have been
owned by the Optionee for at least six months prior to the date of exercise or
(c) by any combination of the methods of payment described in Sections 3(a) and
3(b) hereof. Nonforfeitable, nonrestricted shares of Common Stock that are
transferred by the Optionee in payment of all or any part of the Exercise Price
shall be valued on the basis of their fair market value as determined by the
Board from time to time. The requirement of payment in cash shall be deemed
satisfied if the Optionee makes arrangements that are satisfactory to the
Company with a broker that is a member of the National Association of Securities
Dealers, Inc. to sell a sufficient number of the shares of Common Stock, which
are being purchased pursuant to the exercise, so that the net proceeds of the
sale transaction will at least equal the amount of the aggregate Exercise Price
and Tax Withholding and pursuant to which the broker undertakes to deliver to
the Company the amount of the aggregate Exercise Price and Tax Withholding not
later than the date on which the sale transaction will settle in the ordinary
course of business.

     4. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

     5. Transferability and Exercisability. Neither the Option nor any interest
therein may be transferred by the Optionee except by will or the laws of descent
and distribution or as otherwise permitted by the Plan, and except as otherwise
permitted by the Plan, the Option may not be exercised during the lifetime of
the Optionee except by the Optionee or, in the event of his legal incapacity, by
his guardian or legal representative acting on behalf of the Optionee in a
fiduciary capacity under state law and court supervision.

5



--------------------------------------------------------------------------------



 



     6. Adjustments. The Board shall make any adjustments in the Exercise Price
and the number or kind of shares of stock or other securities covered by the
Option that the Board may determine to be equitably required in order to prevent
any dilution or expansion of the Optionee’s rights under this Agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Sections 6(a) and 6(b)
hereof. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Board may
provide in substitution of any or all of the Optionee’s rights under this
Agreement such alternative consideration as the Board may in good faith
determine to be equitable under the circumstances.

     7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax (“Tax Withholding”) in connection with any
exercise of the Option, the Optionee or other person authorized to exercise the
Option under the Plan shall pay the tax or make provisions that are satisfactory
to the Company for the payment thereof concurrent with the payment of the
Exercise Price.

     8. Right to Terminate Employment and Adjust Compensation. No provision of
this Agreement shall limit in any way whatsoever any right that any of the
Company Employers may otherwise have to terminate the employment or adjust the
compensation of the Optionee at any time.

     9. Relation to Other Benefits. Any economic or other benefit to the
Optionee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Optionee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
any of the Company Employers and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of any of the Company Employers.

     10. Amendments. Any amendment to the Plan effected after February 15, 2001
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no such amendment shall
adversely affect the rights of the Optionee with respect to each Option having a
Date of Grant that is prior to the date of such amendment without the Optionee’s
consent.

     11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     12. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

     13. Capitalized Terms. Capitalized terms that are used but not defined
herein are used herein as defined in the Plan.

6



--------------------------------------------------------------------------------



 



ANNEX A
To
Nonqualified Stock Option Agreement

This Annex A and the Option granted hereunder are governed by, executed pursuant
to, and made a part of, the Nonqualified Stock Option Agreement (the
“Agreement”) in effect on the Date of Grant (as set forth below). The Agreement,
as in effect from time to time, is located on i-Connect. All of the terms and
conditions of the Agreement are incorporated herein by reference. Capitalized
terms that are used but not defined herein are used herein as defined in the
Agreement.

     
Optionee’s Name:
  «First_Name» «Last_Name»
 
   
Optionee’s SSN:
  «Social»
 
   
Date of Grant:
  «Award_Date»
 
   
Number of Shares:
  «Award_Amount»
 
   
Exercise Price:
  «Price»
 
   
Vesting Schedule:
   
 
   
Other Special Provisions:
  Not Applicable

                  NEXTEL COMMUNICATIONS, INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

   

      Christie A. Hill    

      Corporate Secretary    

     The undersigned Optionee hereby acknowledges receipt of an executed
original of this Annex A and accepts the Option granted hereunder, subject to
the terms and conditions of the Plan (as defined in the Agreement), the
Agreement, and this Annex A.

                 

--------------------------------------------------------------------------------

    «First_Name» «Last_Name»
 
           

  Date:        

     

--------------------------------------------------------------------------------

   

